     Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 1 of 25




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


   CHASE PEDEN, et al.,
           Plaintiffs,
                    v.                         CIVIL ACTION FILE
                                               NO. 1:18-CV-5861-TWT


   GLENN STEPHENS, et al.,


           Defendants.

                                 OPINION AND ORDER

          This is a Section 1983 action. It is before the Court on Defendant

Stephens’ Motion for Summary Judgment [Doc. 127], Defendant Conway’s

Motion for Summary Judgment [Doc. 128], and Defendant Solis’ Motion for

Summary Judgment [Doc. 129]. For the reasons set forth below, the Court

GRANTS Defendant Stephens’ Motion for Summary Judgment [Doc. 127],

Defendant Conway’s Motion for Summary Judgment [Doc. 128], and

Defendant Solis’ Motion for Summary Judgment [Doc. 129].

                                     I.   Background

          Plaintiffs Chase and Marjorie Peden are married. First Am. Compl.,

[Doc. 9], at ¶ 1. Plaintiff Chase Peden was a deputy with the Gwinnett County

Sheriff’s Department from 2004 to 2018. Id. at ¶ 12. Defendants Carole and

Glenn Stephens are married. Id. ¶ 66. Glenn Stephens has worked as the

Gwinnett County Administrator since 2009. Resp. to Defs.’ Statement of

T:\ORDERS\18\Peden\msjtwt.docx
     Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 2 of 25




Material Facts (“DSMF”), at ¶ 1. Chase Peden and Carole Stephens allegedly

engaged in an extramarital affair in Spring 2014 to 2017. First Am. Compl., at

¶ 13.

          From the time the affair began and continuing for several years,

members of the Peden family allegedly received numerous anonymous and

harassing letters, emails, voicemails, and text messages referencing Mr. Peden

or Mrs. Peden having an affair. Id. at ¶ 18. Anonymous letters were sent to the

Pedens’ church, the senior pastor of the church and to a neighbor, accusing

Mrs. Peden of being seen in the company of men other than her husband. Id.

at ¶¶ 14-15. After the affair ended in 2017, the stalking of the Pedens allegedly

continued, including two instances of the Pedens’ vehicles being “keyed,” id. at

¶¶ 81-82, more anonymous letters being sent to Mrs. Peden’s place of

employment, id. at ¶¶ 54, 71, 91, and letters and messages being sent to their

children, id. at ¶ 73. Mrs. Peden also allegedly received anonymous voicemails

and text messages alluding to her husband’s affair. Id. at ¶¶ 27-28.

          On August 18, 2017, the Gwinnett County Police Internal Affairs Unit

received mail that contained a piece of paper with three pictures of Chase

Peden attached to it, along with a handwritten note that said, “Chase Peden

meeting his girlfriend while on duty!”. Resp. to DSMF, at ¶ 12.             The

Professional Standards Unit of the Gwinnett County Sheriff’s Office (“PSU”)

operates in part as the internal affairs unit of the Sheriff’s Office and

investigates complaints about employees of the Sheriff’s Office. Id. at ¶ 5. Lt.
                                    2
T:\ORDERS\18\Peden\msjtwt.docx
     Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 3 of 25




Brown, who was Commander of PSU from March 30, 2019 to December 14,

2019, interviewed Mr. Peden about the pictures on October 5, 2017. Id. at ¶¶

6, 14. Mr. Peden denied both having a girlfriend and meeting anyone while on

or off duty. Id.

          On December 19, 2017, incident to an investigation of Chase Peden in

PSU Case Number 17-B-068 regarding whether he had been truthful in

complaining about a corporal, Sheriff Butch Conway, who has been the elected

Sheriff of Gwinnett County for twenty-three years, issued a disciplinary

determination finding that Chase Peden had not been truthful, although Mr.

Peden disputes this. Id. at ¶¶ 2, 15. Mr. Peden was subjected to a written

reprimand, transferred, and provided counseling with a written warning that

any future behavior where he was found to be untruthful would result in

termination. Id. On December 28, 2017, pursuant to Sheriff Conway’s decision

in PSU Case Number 17-B-068, Mr. Peden was transferred and reassigned

from the Jail Administration/Support Section to the Jail Shift Operations

Section. Id. at ¶ 18. Under the Gwinnett County Merit System Rules which

governed Mr. Peden’s employment as a Gwinnett County Sheriff’s Office

deputy, a regular status employee may appeal a recommendation by the

Executive Secretary upholding or reversing any of the following official actions:

involuntary dismissal, involuntary demotion, suspension, or a written

reprimand to the Executive Secretary. Gwinnett Cnty. Merit Sys. Rules, at

Section 220.000.
                                        3
T:\ORDERS\18\Peden\msjtwt.docx
     Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 4 of 25




          In late December 2017, Sheriff Conway, Chief Lou Solis, who has been

the Chief Deputy of Operations of the Gwinnett County Sheriff’s Office since

2017 and reports directly to Conway, and Lt. Brown all read a typed letter

dated December 26, 2017 about Chase Peden. Id. at ¶¶ 3, 19. The letter stated:

          Don’t want to be a whistle blower [sic]. However, Deputy Chase
          Peden is still having an affair. How would the public like to know
          that the sheriffs [sic] department continues to let this behavior
          happen even after the previous letters? Deputy Peden uses his
          sheriff’s car, county issued phone, uniform and time on the clock
          to meet his girlfriend’s [sic]. After he fuels up the car at the
          fueling station he goes across the street to vacant houses to meet
          one of the girlfriends [sic] to have sex. January 5, 2017, he parked
          his sheriff car at Collins Hill fire station and met up with another
          woman. Even his part time [sic] security job at Eastside Station
          in Snellville he uses his car and handcuffs. He brags about how
          the woman [sic] like that. Some of us in the department are tired
          of his behavior and belief that Sheriff Conway would not approve
          of this action. He probably would not like it since this has been
          brought to your attention before today. Thank you,
                                                           Michael

Id. at ¶ 19.

          Chief Solis told Lt. Brown to investigate the allegations contained in the

“Michael Letter.” Id. at ¶ 20. Lt. Brown opened PSU Case Number 17-A-082.

Id. Lt. Brown investigated Chase Peden’s use of his county-issued cell phone

and the Sheriff’s Office’s car as well as interviewed multiple employees of the

transport unit. Id. at ¶ 21. Lt. Brown also interviewed Chase Peden before and

after a polygraph exam. Id. Mr. Peden was given the opportunity to tell Lt.

Brown anything he thought he should know and was allowed time to provide

receipts and documentation to Lt. Brown. Id. at ¶ 23. Mr. Peden denied the

                                           4
T:\ORDERS\18\Peden\msjtwt.docx
     Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 5 of 25




allegations in the Michael Letter. Id. Sergeant Melanie Jones of the Gwinnett

Sheriff’s Office conducted Chase Peden’s specific issue polygraph test on March

1, 2018. Id. at ¶ 25.

          During the investigation, Chief Solis informed Lt. Brown that he had

spoken to Glenn Stephens and learned that Chase Peden was having an affair

with Carole Stephens. Id. at ¶ 27. After Chief Solis asked if Carole Stephens

had come up in the investigation, Lt. Brown told Chief Solis he was not going

to put her name in the report because he did not find it to be an important

factor. Glenn Stephens never contacted Lt. Brown during the investigation. Id.

at ¶ 30. No employee or elected official of Gwinnett County requested that

Sheriff Conway omit Carole Stephens’ name from the PSU investigation. Id. at

¶ 31. Lt. Brown was never instructed to leave Carole Stephens’ name out of the

report for the PSU investigation of Chase Peden. Id. at ¶ 32. There is no

evidence that Sheriff Conway nor Chief Solis exercised any authority over any

decisions made in the PSU case of Mr. Peden. Id. at ¶ 33.

          Upon completion of the PSU case report, Lt. Brown submitted it to Major

Mike Powell, who was Commander of PSU, for review. Id. at ¶¶ 24, 35. Major

Powell returned the PSU case report to Lt. Brown who then forwarded copies

to Chase Peden’s applicable chain of command for review. Id. at ¶ 36. Although

Mr. Peden was assigned to the jail at the time the PSU case was initiated, Lt.

Brown testified that he sent the copies to Peden’s chain of command in

transport since those were his supervisors at the time of the incidents in
                                    5
T:\ORDERS\18\Peden\msjtwt.docx
     Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 6 of 25




question. Id. at ¶ 37. Mr. Peden disputes that the supervisors were part of his

chain of command. Id. Each employee who was sent the copies reviewed the

PSU case report, noted their findings on the disposition sheets, sustained each

alleged violation, and determined Chase Peden should be terminated. Id. at ¶

38. Once the disposition sheets were completed by Sheriff Conway, the original

copy of the report for the PSU case, including the disposition sheets, were

returned to PSU, where the report is maintained. Id. at ¶ 39. The report is part

of Chase Peden’s personnel file at the Sheriff’s Office and is subject to review

upon proper request, such as a Georgia Open Records Act request. Id. This is

standard for all PSU case reports. Id.

          On March 16, 2018, Chief Solis, along with Colonel Don Pinkard and

Major Frank Woods, met with Mr. Peden to inform him of the Sheriff’s Office’s

intent to terminate him and provide him written notice. Id. at ¶ 40. Pursuant

to the Sheriff’s Office’s Notice of Intent to Terminate, Chase Peden was

provided the opportunity to present any information to Chief Solis at a future

meeting at Mr. Peden’s request, and Mr. Peden was placed on administrative

leave. Id. at ¶ 44. On March 22, 2018, Chief Solis, Col. Pinkard, and Major

Woods met with Chase Peden so that Mr. Peden could provide additional

information regarding the PSU investigation. Id. at ¶ 46. Mr. Peden did not

have any documentation, so Chief Solis gave him twenty-four hours to provide

any additional materials to be considered for his benefit. Id. at ¶ 46. On March

23, 2018, Mr. Peden provided Chief Solis documents, including a memo
                                  6
T:\ORDERS\18\Peden\msjtwt.docx
     Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 7 of 25




addressed to Chief Solis and Sheriff Conway. Id. at ¶ 48. Sheriff Conway

reviewed the memo but does not recall the other documents. Id. at ¶ 49. The

parties agree that nothing in the additional documents provided by Mr. Peden

showed that he did not violate the polices as alleged in the PSU case report.

Id. at ¶ 50.

          At the time of the termination decision, Sheriff Conway had not

communicated with Glenn Stephens about Chase Peden. Id. at ¶ 55. Glenn

Stephens also never asked Sheriff Conway for any favors or implied favors

relating to Mr. Peden or issues related to the case. Id. at ¶ 56. On March 28,

2018, Chase Peden was notified of Sheriff Conway’s decision to terminate him

based on violations of the Sheriff’s Office’s Rules contained in Chapter 13,

Section 26 (Prompt Performance/Neglect of Duty), Section 36 (Duty in Regards

to use of County Supplies) and Section 58 (Conduct Unbecoming On/Off Duty).

Id. at ¶ 57. Chase Peden understood that he could appeal his termination using

the Gwinnett County Merit System appeal procedures. Id. at ¶ 58.

          Chase Peden filed an appeal of his termination that same day. Id. at ¶

59. His appeal was acknowledged, and a meeting was scheduled with the

Executive Secretary of the Gwinnett County Merit Board for May 16, 2018. Id.

at ¶ 60. On April 9, 2018, Tony Thomas, a television reporter, made a written

request under the Georgia Open Records Act to the Sheriff’s Office for the file

of Chase Peden, including any documents related to his termination and/or

resignation. Id. at ¶ 61. After Mr. Peden’s investigation was completed, Lt.
                                      7
T:\ORDERS\18\Peden\msjtwt.docx
     Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 8 of 25




Brown created a copy of Mr. Peden’s file and gave it to Shannon Volkodav, a

deputy with the Sheriff’s Office who serves as the Public Information Officer,

for the reporter to review. Id. at ¶¶ 7, 63. Mr. Peden’s file included the “Michael

Letter.” On April 10, 2018, about a month before Mr. Peden’s scheduled appeal,

Mr. Thomas ran a televised news story about Mr. Peden. Id. at ¶ 66. The

Plaintiffs have no evidence that Glenn Stephens, Sheriff Conway or Chief Solis

had any control over the content of the televised news story. Id. at ¶ 67. Glenn

Stephens did not provide any information about Chase Peden to the media or

ask anyone to provide such information. Id. at ¶ 68. Sheriff Conway was not

aware of any media leaks about Chase Peden prior to the televised story. Id. at

¶ 69. Chief Solis was not contacted by any media representatives about Chase

Peden, and he never talked to Tony Thomas about Chase Peden. Id. at ¶ 70.

          On May 16, 2018, Chase Peden attended the Merit Board Executive

Secretary meeting with his two attorneys, Carey Olson and Deborah

Haughton. Id. at ¶ 72. Lt. Brown, Chief Solis, and Assistant County Attorney

Murray Weed represented the Sheriff’s Office Id. at ¶ 73. The attorneys

negotiated prior to the Executive Secretary’s arrival. Id. at ¶ 74. Incident to

those negotiations, the parties entered into a Settlement Agreement as follows:

(A) Peden would be allowed to resign effective March 28, 2018; (B) the Sheriff’s

Office would withdraw the Intent to Terminate and Termination Notice from

Chase Peden’s personnel file and substitute Peden’s voluntary resignation

letter; (C) The Gwinnett County separation notice would note a resignation by
                                     8
T:\ORDERS\18\Peden\msjtwt.docx
     Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 9 of 25




Peden with eligibility for rehire; (D) Peden would withdraw his appeal of the

termination with prejudice; and (E) the Sheriff’s Office would inform the

Georgia Peace Officer Standards and Training Council of Peden’s voluntary

resignation and the Sheriff’s Office’s withdrawal of the Intent to Terminate

and Termination notice. Id. at ¶ 75. Chase Peden entered the Settlement

Agreement voluntarily and spoke to his counsel about the Agreement. Id. at ¶

78. Chase Peden drafted his own resignation letter and submitted it on May

22, 2018. Id. at ¶¶ 83-84.

          If Chase Peden had chosen to proceed with the meeting with the Merit

Board Executive Secretary, Mr. Weed was fully prepared to do so and planned

on calling Chief Solis and Lt. Brown as witnesses. Id. at ¶ 85. Mr. Peden

understood that if he had not entered the Settlement Agreement and was not

otherwise satisfied with the proceedings before the Merit Board Executive

Secretary that he had a right to go before the full Merit Board to have an

evidentiary hearing. Id. at ¶ 86. Chase Peden was also aware that the appeal

process could continue after a full Merit Board evidentiary hearing and outside

of the County Merit System, whereby he had a right to appeal his termination

to the Gwinnett County Superior Court as allowed under Georgia law. Id. at ¶

92. Rather than continuing the appellate process, Chase Peden chose to accept

the terms of the Settlement Agreement because he “got what he wanted.” Id.

at ¶ 93.

          In early June 2018, Peden requested that D.A. Porter criminally charge
                                         9
T:\ORDERS\18\Peden\msjtwt.docx
    Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 10 of 25




Mrs. Stephens for stalking and harassment. First Am. Compl., at ¶ 77. During

his investigation, Porter never contacted Sheriff Conway or Chief Solis. Resp.

to DSMF, at ¶¶ 111-112. D.A. Porter met with Glenn Stephens. Id. at ¶ 116.

They discussed the affair, the D.A.’s investigation against Carole Stephens,

and the requested interview with Mrs. Stephens. Id. at ¶ 117. Mr. Stephens

attended the interview with his wife. Id. at ¶ 119. During the interview, they

discussed the affair, contacts and relationship with the Pedens, the texts,

emails, letters, and damage to the Pedens’ cars. Id. at ¶ 122. Carole Stephens

admitted to sending the Michael Letter. Id. at ¶ 123. After the interview, D.A.

Porter, with input from his investigators, decided that the allegations made by

the Pedens did not present a case against Carole Stephens. Id. at ¶ 125. As the

Gwinnett Judicial Circuit District Attorney, Porter decides what cases are

prosecuted. Id. at ¶ 133. There is no second opinion. Id.

          On January 23, 2019, the Plaintiffs filed their First Amended Complaint

against Defendants Glenn and Carole Stephens, Butch Conway, Lou Solis,

Danny Porter, and “John Doe” for violations of 42 U.S.C. § 1983, violations of

42 U.S.C. § 1985, defamation, and intentional infliction of emotional distress.

First Am. Compl., [Doc. 9]. The Court already dismissed this case with respect

to Defendant Porter. Order, [Doc. 111]. On June 5, 2020, Defendants Glenn

Stephens, Butch Conway, and Lou Solis each filed Motions for Summary

Judgment as to all claims against them. [Docs. 127, 128, 129].


                                         10
T:\ORDERS\18\Peden\msjtwt.docx
    Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 11 of 25




                                       II.          Legal Standard

          Summary           judgment   is    appropriate     only    when   the   pleadings,

depositions, and affidavits submitted by the parties show no genuine issue of

material fact exists and that the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). The court should view the evidence and any

inferences that may be drawn in the light most favorable to the nonmovant.

Adickes v. S.H. Kress & Co., 398 U.S. 144, 158-59 (1970). The party seeking

summary judgment must first identify grounds to show the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323-24

(1986). The burden then shifts to the nonmovant, who must go beyond the

pleadings and present affirmative evidence to show that a genuine issue of

material fact does exist. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257

(1986). “A mere ‘scintilla’ of evidence supporting the opposing party’s position

will not suffice; there must be a sufficient showing that the jury could

reasonably find for that party.” Walker v. Darby, 911 F.2d 1573, 1577 (11th

Cir. 1990).

                                             III.     Discussion

          Defendants Glenn Stephens, Butch Conway, and Lou Solis move for

judgment in their favor regarding Counts I – VI. The Plaintiffs have

voluntarily withdrawn Counts III and IV of the Amended Complaint. Resp. to

Conway and Solis’ MSJ, [Doc. 141], at 9; Resp. to Stephens’ MSJ, [Doc. 140],

at 16-17. Thus, the Court only will address Counts I, II, V, and VI.
                                      11
T:\ORDERS\18\Peden\msjtwt.docx
    Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 12 of 25




          Under Count I, Chase Peden alleges that Mr. Stephens and Chief Solis

violated 42 U.S.C. § 1983. The Court agrees with the Defendants that Conway

was not named as a Defendant in Count One. The Court will only address

Count I as it refers to Mr. Stephens and Chief Solis.

          The Plaintiffs’ Section 1983 claims are not clearly pleaded. The

Plaintiffs couch various unrelated allegations under the Section 1983 claims.

Under Count I, Chase Peden alleges that Glenn Stephens influenced the

decision to terminate Mr. Peden by improperly exercising his political

influence and recommending an investigation as the Gwinnett County

Administrator. First Am. Compl., at ¶¶ 101-102. Mr. Peden asserts that Glenn

Stephens ultimately convinced Sheriff Conway and Chief Solis to terminate his

employment. Id. at ¶ 102. Additionally, Mr. Peden maintains that Mr.

Stephens and Chief Solis orchestrated the leak that made the false allegations

against him public knowledge. Id. at ¶ 103. Mr. Peden alleges that he has not

been given a name-clearing hearing. Id. at ¶ 104. He also states that Mr.

Stephens, Sheriff Conway and Chief Solis violated his constitutional due

process rights by causing reputational damage to him in conjunction with the

termination of his employment. Id. at ¶ 105. Mr. Peden then pleads that he is

entitled to damages under Section 1983 for the denial of his protected liberty

interest in his public employment as secured by the Fourteenth Amendment.

Id. at ¶ 106.

          To allege a Section 1983 claim, “the plaintiff must allege that a person
                                         12
T:\ORDERS\18\Peden\msjtwt.docx
    Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 13 of 25




deprived her of a federal or constitutional right and that the person was acting

under color of law.” Edwards v. Wallace Cmty. Coll., 49 F.3d 1517, 1522 (11th

Cir. 1995). Mr. Peden’s allegations most closely refer to a procedural due

process claim. A Section 1983 claim alleging a denial of procedural due process

under the Fourteenth Amendment “requires proof of three elements: (1) a

deprivation of a constitutionally-protected liberty or property interest; (2) state

action; and (3) constitutionally inadequate process.” Grayden v. Rhodes, 345

F.3d 1225, 1232 (11th Cir. 2003). “The requirements of procedural due process

apply only to the deprivation of interest encompassed by the fourteenth

amendment’s protection of liberty and property.” Buxton v. City of Plant City,

Fla., 871 F.2d 1037, 1041 (11th Cir. 1989).

          Mr. Peden alleges a deprivation of property interest in his employment.

To establish that procedural due process was denied in connection with some

employment action such as termination or demotion, the plaintiff must first

show that he or she had a protected property interest in the employment.

“State law determines whether a public employee has a property interest in

his or her job.” Warren v. Crawford, 927 F.2d 559, 562 (11th Cir. 1991). “A

person must have more than a mere unilateral expectation of continued

employment; one must have a legitimate claim of entitlement to continued

employment.” Id. While a public employee generally has no property right in

such employment, “[a] public employee who may be terminated only for cause

. . . has a protected property interest in continued employment.” Id. The
                                     13
T:\ORDERS\18\Peden\msjtwt.docx
    Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 14 of 25




Defendants do not dispute that Mr. Peden has a property interest in his job as

a deputy with the Gwinnett County Sheriff’s Department.

          Thus, Mr. Peden must show that adequate state remedies were not

available to cure the deprivation of his property interest in employment. See

Zinermon v. Burch, 494 U.S. 113, 125-26 (1990). The due process clause

encompasses a guarantee of fair procedure. Id. The alleged deprivation by state

action of a constitutionally protected property interest is not in itself

unconstitutional, but it is the deprivation of such an interest without due

process of law. Id. To determine whether a constitutional violation has

occurred, the Court looks at what process the State provided and whether it

was constitutionally adequate. Id. The inquiry “would examine the procedural

safeguards built into the statutory or administrative procedure of effecting the

deprivation, and any remedies for erroneous deprivations provided by statute

or tort law.” Id. As an initial matter, an “employee is entitled to ‘some kind’ of

pre-termination hearing.” McKinney v. Pate, 20 F.3d 1550, 1561 (11th Cir.

1994). However, the pre-termination hearing required by due process “is not a

mini-trial and ‘need not definitely resolve the propriety of the discharge . . . .’”

McKinney, 20 F.3d at 1561. Due process only requires that an employee receive

“oral or written notice of the charges against him, an explanation of the

employer's evidence, and an opportunity to present his side of the story . . . .”

Id. Where there is a property right to employment, procedural due process not

only requires a pre-termination hearing, but also a post-termination
                                 14
T:\ORDERS\18\Peden\msjtwt.docx
    Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 15 of 25




procedure. The post-termination hearing must include opportunity to present

and cross examine witnesses and be held before an impartial tribunal.

          Viewing the facts in a light most favorable to the non-movant, the record

reveals that Mr. Peden was provided written notice of the charges against him,

was provided an explanation of the evidence against him, and was provided an

opportunity to present his side of the story. Specifically, Mr. Peden was given

the opportunity to tell Lt. Brown anything he thought he should know

regarding his investigation including providing receipts and documentation to

Lt. Brown. Resp. to DSMF, at ¶ 23. On March 16, 2018, Chief Solis met with

Mr. Peden to inform him of the Sheriff’s Office’s intent to terminate him and

provided him with written notice. Id. at ¶ 40. Pursuant to the Sheriff’s Office’s

Notice of Intent to Terminate, Chase Peden was provided the opportunity to

present any information to Chief Solis at a future meeting at Mr. Peden’s

request, and Mr. Peden was placed on administrative leave. Id. at ¶ 44. On

March 22, 2018, Chief Solis, Col. Pinkard, and Major Woods met with Chase

Peden so that he could provide additional information regarding the PSU

investigation. Id. at ¶ 46. Mr. Peden did not have any documentation, so Chief

Solis gave him twenty-four hours to provide any additional materials to be

considered for his benefit. Id. at ¶ 46. On March 23, 2018, Mr. Peden provided

Chief Solis documents, including a memo addressed to Chief Solis and Sheriff

Conway. Id. at ¶ 48. The due process clause of the Fourteenth Amendment

requires nothing more of a pre-termination hearing.
                                     15
T:\ORDERS\18\Peden\msjtwt.docx
    Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 16 of 25




          Post-termination, Chase Peden was provided with the opportunity to

present and cross examine witnesses before an impartial tribunal, although he

chose to forgo this opportunity when he voluntarily settled. On March 28, 2018,

Mr. Peden was notified of Sheriff Conway’s decision to terminate him based on

violations of the Sheriff’s Office’s Rules contained in Chapter 13, Section 26

(Prompt Performance/Neglect of Duty), Section 36 (Duty in Regards to use of

County Supplies) and Section 58 (Conduct Unbecoming On/Off Duty). Id. at ¶

57. Chase Peden understood that he could appeal his termination using the

Gwinnett County Merit System appeal procedure. Id. at ¶ 58. Mr. Peden filed

an appeal of his termination that same day. Id. at ¶ 59. His appeal was

acknowledged, and a meeting was scheduled with the Executive Secretary of

the Gwinnett County Merit Board for May 16, 2018. Id. at ¶ 60.

          On May 16, 2018, Chase Peden attended the Merit Board Executive

Secretary meeting with his two attorneys, Carey Olson and Deborah

Haughton. Id. at ¶ 72. Lt. Brown, Chief Solis, and Assistant County Attorney

Murray Weed represented the Sheriff’s Office Id. at ¶ 73. The attorneys

negotiated pending the Executive Secretary’s arrival. Id. at ¶ 74. Incident to

those negotiations, the parties entered into a Settlement Agreement as follows:

(A) Peden would be allowed to resign effective March 28, 2018; (B) the Sheriff’s

Office would withdraw the Intent to Terminate and Termination Notice from

Chase Peden’s personnel file and substitute Peden’s voluntary resignation

letter; (C) the Gwinnett County separation notice would note a resignation by
                                     16
T:\ORDERS\18\Peden\msjtwt.docx
    Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 17 of 25




Peden with eligibility for rehire; (D) Peden would withdraw his appeal of the

termination with prejudice; and (E) the Sheriff’s Office would inform the

Georgia Peace Officer Standards and Training Council of Peden’s voluntary

resignation and the Sheriff’s Office withdrawal of the Intent to Terminate and

Termination notice. Id. at ¶ 75. Chase Peden entered the Settlement

Agreement voluntarily and spoke to his counsel about the Agreement. Id. at ¶

78. Mr. Peden drafted his own resignation letter and submitted it on May 22,

2018. Id. at ¶¶ 83-84.

          If Chase Peden had chosen to proceed with the meeting with the Merit

Board Executive Secretary, Mr. Weed was fully prepared to do so and planned

on calling Chief Solis and Lt. Brown as witnesses. Id. at ¶ 85. Mr. Peden

understood that if he had not entered the Settlement Agreement and was not

otherwise satisfied with the proceedings before the Merit Board Executive

Secretary, he had a right to go before the full Merit Board to have an

evidentiary hearing. Id. at ¶ 86. Chase Peden was also aware that the appeal

process could continue after a full Merit Board evidentiary hearing and outside

of the County Merit System, whereby he had a right to appeal his termination

to the Gwinnett County Superior Court as allowed under Georgia law. Id. at ¶

92. Rather than continuing the appellate process, Mr. Peden chose to accept

the terms of the Settlement Agreement because he “got what he wanted.” Id.

at ¶ 93. Now, Mr. Peden cannot allege that he was deprived of his property

interest without due process. “If adequate state remedies were available but
                                      17
T:\ORDERS\18\Peden\msjtwt.docx
    Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 18 of 25




the plaintiff failed to take advantage of them, the plaintiff cannot rely on that

failure to claim that the state deprived him of procedural due process.” Hein v.

Kimbrough, 545 F. Appx. 926, 928 (11th Cir. 2013) (internal quotations and

citations omitted).

          Viewing the facts in a light most favorable to the non-movant, it appears

that Mr. Peden attempts to allege a deprivation of a liberty interest in his name

or reputation when his employee personnel file was made public. On April 9,

2018, Tony Thomas, a television reporter, made a written request under the

Georgia Open Records Act to the Sheriff’s Office for the file of Chase Peden,

including any documents related to his termination and/or resignation. Resp.

to DSMF, at ¶ 61. After Mr. Peden’s investigation was completed, Lt. Brown

created a copy of Mr. Peden’s file and gave it to Shannon Volkodav, a deputy

with the Sheriff’s Office who serves as the Public Information Officer, for the

reporter to review. Id. at ¶¶ 7, 63. Mr. Peden’s file included the “Michael

Letter.” On April 10, 2018, about a month before Mr. Peden’s scheduled

meeting with the Merit Board Executive Secretary, Tony Thomas ran a

televised news story about Mr. Peden. Id. at ¶ 66.

          To determine whether an individual’s liberty interest has occurred

without due process of law, the plaintiff must show (1) a false statement (2) of

a stigmatizing nature (3) attending a governmental employee’s discharge (4)

made public (5) by the governmental employer (6) without a meaningful

opportunity for employee name clearing. Buxton, 871 F.2d at 1042-43. The
                                   18
T:\ORDERS\18\Peden\msjtwt.docx
    Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 19 of 25




Eleventh Circuit has held that the presence of stigmatizing information in a

discharged police officer’s personnel file and internal affairs report which

became public pursuant to statute after an investigation which culminated in

the officer’s termination constituted sufficient publication to implicate the

officer’s liberty interest even though the city filed the report in public records

in accordance with state law. Id. O.C.G.A. § 50-18-71 requires the custodian of

a non-exempt public record to permit the inspection of that record by any

member of the public requesting to do so in accordance with the Georgia Open

Records Act.

          The Eleventh Circuit has held that a public employer is required to

provide the opportunity for a post-termination name-clearing hearing when

stigmatizing information is made part of the public records or otherwise

published and that notice of the right to such a hearing is required. See Buxton,

871 F.2d at 1046; see also Cotton v. Jackson, 216 F.3d 1328, 1330 (11th Cir.

2000). The process due is that which will allow the aggrieved party “a name

clearing hearing.” Harrison v. Wille, 132 F.3d 679, 683 n.9 (11th Cir. 1998).

This means that during the name clearing hearing the employee must have

the opportunity to “support his allegations by argument, however brief, and if

need be, by proof, however informal.” Campbell v. Pierce County Ga., 741 F.2d

1342, 1345 (11th Cir. 1984). The hearing need not take place before

termination or the publication of the damaging information. Id. “Because this

opportunity [for a name clearing hearing] is not as strict as the process
                                  19
T:\ORDERS\18\Peden\msjtwt.docx
    Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 20 of 25




required before one can be deprived of a property interest, due process [is]

satisfied by the same opportunities provided for notice and hearing from the

termination itself . . . .” Harrison, 132 F.3d at 683 n.9. Tony Thomas ran the

televised news story about Mr. Peden and the contents of his employee

personnel file after Mr. Peden’s investigation had concluded but prior to the

Merit System hearing where Mr. Peden chose to settle in lieu of a full

evidentiary hearing. As stated above, Mr. Peden received all process he was

due as a matter of law.

          Under Count II, Chase and Marjorie Peden allege again that Defendant

Glenn Stephens violated 42 U.S.C. § 1983. The Plaintiffs state similar

allegations as in Count II except they now include Marjorie Peden. But the

Plaintiffs make no attempt to plead that Mrs. Peden was deprived of a property

interest or liberty interest under the Fourteenth Amendment. Because the

Court found that Mr. Peden was afforded all process that he was due as a

matter of law and Mrs. Peden fails to plead a separate Section 1983 claim, the

Court grants judgment in favor of Defendants Glenn Stephens, Butch Conway

and Lou Solis regarding Counts I and II.

           Under Count V, Chase Peden alleges defamation against Defendants

Glenn Stephens, Butch Conway and Lou Solis. Mr. Peden alleges that the

Defendants conspired with others to reveal confidential documents and video

from the Sheriff’s Department’s investigation and caused the alleged

defamatory statements made by Carole Stephens to be published to a wide
                                 20
T:\ORDERS\18\Peden\msjtwt.docx
    Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 21 of 25




number of persons in public. First Am. Compl., at ¶ 141. Although unclear from

the Plaintiffs’ pleadings, it appears that Mr. Peden bases his defamation claim

on Tony Thomas’ Open Record Request for Mr. Peden’s personnel file and the

subsequent news story about Mr. Peden. After Mr. Peden’s investigation was

completed, Lt. Brown created a copy of Mr. Peden’s file and gave it to Shannon

Volkodav, a deputy with the Sheriff’s Office who serves as the Public

Information Officer, for Mr. Thomas to review. Resp. to DSMF, at ¶¶ 7, 63. The

PSU report was done by Lt. Brown, and the “Michael Letter” was a part of the

PSU report. Id. at ¶¶ 20, 21.

          It is undisputed that Glenn Stephens, Sheriff Conway or Chief Solis did

not have any control over the content of the televised news story. Id. at ¶ 67. It

is also undisputed that Mr. Stephens did not provide any information about

Chase Peden to the media or ask anyone to provide such information. Id. at ¶

68. Sheriff Conway was not aware of any media leaks about Chase Peden prior

to the televised story. Id. at ¶ 69. Chief Solis was not contacted by any media

representatives about Chase Peden, and he never talked to Tony Thomas about

Mr. Peden. Id. at ¶ 70. Furthermore, the Georgia Court of Appeals held in

Smith v. Lott, 730 S.E.2d 663, 669 (2012) that disclosure of information in a

personnel file that could otherwise be obtained through an Open Records Act

request is not actionable as publication of defamatory material, no matter how

malicious, so long as the information in the personnel report is included by a

supervisor who has authority regarding the contents of the report, and the
                                   21
T:\ORDERS\18\Peden\msjtwt.docx
    Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 22 of 25




report is sent to the keeper of personnel records.

          Any possible liability on the Defendants could only flow through Chief

Solis’ or Sheriff Conway’s supervision of Lt. Brown or Shannon Volkodav. But

the Defendants’ supervision of these employees would be governed by the

doctrine of official immunity. “Official immunity protects public officers acting

in their official capacity from suit unless they negligently perform a ministerial

duty or act with actual malice or intent to cause injury while performing a

discretionary duty.” Brock v. Sumter County School Bd., 246 Ga. App. 815, 819

(2000). The term “actual malice,” when used in the context of the official

immunity doctrine, “requires a deliberate intention to do wrong.” Crisp County

Sch. Sys., 487 S.E.2d at 515 (Ga. App. 1997). Georgia courts have “consistently

held that the operation of a police department, including the degree of training

and supervision to be provided its officers, is a discretionary governmental

function as opposed to a ministerial, proprietary, or administratively routine

function.” Russell v. Barrett, 673 S.E.2d 623, 629 (Ga. App. 2009).

          To establish that the Defendants are not entitled to official immunity,

the Plaintiffs must show that they performed their official duties with actual

malice while supervising Lt. Brown’s creation of the PSU Report and Shannon

Volkodav’s actions regarding the Open Records Request. Mr. Peden has

presented no evidence that would allow a reasonable jury to conclude that the

Defendants acted with actual malice or an intent to harm the Plaintiffs. Thus,

the Court grants judgment in favor of Defendants Glenn Stephens, Butch
                                  22
T:\ORDERS\18\Peden\msjtwt.docx
    Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 23 of 25




Conway, and Lou Solis regarding Count V.

          Under Count VI, the Plaintiffs claim intentional infliction of emotional

distress against Defendants Glenn Stephens, Butch Conway, and Lou Solis.

The Plaintiffs allege that the Defendants intentionally, deliberately, and

recklessly caused severe emotional distress to Plaintiff Chase Peden by

defaming him in a public forum. First Am. Compl., at ¶ 150. The Plaintiffs also

allege that Mr. Stephens intentionally, deliberately, and recklessly caused

severe emotional distress to the Plaintiffs as a result of his conspiracy to

squelch a criminal case against Carole Stephens. Id. at ¶ 151. To establish a

claim for intentional infliction of emotional distress, the Plaintiffs must prove

that the Defendants subjected them to intentional or reckless conduct that was

extreme and outrageous and caused severe emotional distress. Bartholomew

v. AGL Res., Inc., 361 F.3d 1333, 1339 (11th Cir. 2004).

          A claim for intentional infliction of emotional distress requires more

than an allegation that a plaintiff was offended or insulted. See Kornegay v.

Mundy, 379 S.E.2d 14, 16 (Ga. App. 1989). In fact, the burden on the plaintiff

is “a stringent one.” Ingram v. JIK Realty Co., 199 Ga. App. 335, 336 (1991).

“Liability for intentional infliction of emotional distress has been found only

where the conduct has been so outrageous in character, and so extreme in

degree, as to go beyond all possible bounds of decency, and to be regarded as

atrocious and utterly intolerable in a civilized community.” Lockhart v. Marine

Mfg. Corp., 635 S.E.2d 405, 407 (Ga. App. 2006) (internal quotations marks
                                         23
T:\ORDERS\18\Peden\msjtwt.docx
    Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 24 of 25




omitted). The Plaintiffs fail to proffer any evidence or detailed facts indicative

of the level of outrageousness or willfulness necessary to state a claim for

intentional infliction of emotional distress.

          Mr. Peden testified that his claim against Mr. Stephens is based on Mr.

Stephens’ conversation with the District Attorney’s Office to forgo prosecuting

Carole Stephens. Chase Peden Dep. at 245-46. Mrs. Peden testified that the

basis of her claim against Mr. Stephens is that he asked for Carole Stephens’

name to be left out of the investigation of her husband. Marjorie Peden Dep. at

234, 237. Even assuming the allegations are true, the actions are insufficiently

outrageous to support an intentional infliction of emotional distress claim.

          Mr. Peden testified that his claim against Sheriff Conway is based on

the granting of access to Mr. Peden’s personnel file to the media. Chase Peden

Dep. at 246. But there is no evidence linking Sheriff Conway to the release of

any of Mr. Peden’s information to the media. The undisputed evidence is that

the access was granted to Tony Thomas pursuant to an Open Records Request.

Mrs. Peden testified that the basis of her claim against Sheriff Conway rests

on the investigation and termination of her husband as well as the handling of

the Tony Thomas Open Records Request, neither of which were directed

toward her. Marjorie Peden Dep. at 220.

          When asked about the basis of the claim against Chief Solis, Mr. Peden

testified that it was based on Chief Solis’ conversation with Glenn Stephens

prior to Mr. Peden’s termination. Chase Peden Dep. at 246-47. Mr. Peden does
                                     24
T:\ORDERS\18\Peden\msjtwt.docx
    Case 1:18-cv-05861-TWT Document 178 Filed 12/17/20 Page 25 of 25




not proffer any evidence or detailed facts that support the finding of severe or

outrageous conduct. As for Mrs. Peden, she testified that she based her claim

on Chief Solis’ decision to terminate her husband based on an investigation

that he had no facts to support. Marjorie Peden Dep. at 227. But Chief Solis

was not the one who terminated Mr. Peden. Sheriff Conway was. Resp. to

DSMF, at ¶ 52. Nothing alleged regarding the conversation or participation in

the termination process is atrocious evidence or directed at Marjorie Peden.

Thus, the Court grants judgment in favor of Defendants Glenn Stephens,

Butch Conway and Lou Solis regarding Count VI.

                                  IV.    Conclusion

          For the reasons stated above, this Court GRANTS Defendant Glenn

Stephens’ Motion for Summary Judgment [Doc. 127], Defendant Conway’s

Motion for Summary Judgment [Doc. 128], and Defendant Solis’ Motion for

Summary Judgment [Doc. 129].

          SO ORDERED, this 16 day of December, 2020.



                                 /s/Thomas W. Thrash
                                 THOMAS W. THRASH, JR.
                                 United States District Judge




                                        25
T:\ORDERS\18\Peden\msjtwt.docx
